                Case 5:20-cv-04599-SVK Document 15 Filed 08/06/20 Page 1 of 2



 1   Brian J. Dunne (CA 275689)
     bdunne@bathaeedunne.com
 2   BATHAEE DUNNE LLP
     633 West Fifth Street, 26th Floor
 3   Los Angeles, CA 90071
 4   Tel: (213) 462-2772

 5   Yavar Bathaee (CA 282388)
     yavar@bathaeedunne.com
 6   Edward M. Grauman* (NY 4196390)
     egrauman@bathaeedunne.com
 7   Andrew C. Wolinsky* (NY 4892196)
 8   awolinsky@bathaeedunne.com
     BATHAEE DUNNE LLP
 9   445 Park Avenue, 9th Floor
     New York, NY 10022
10   Tel: (332) 205-7668
11
     Attorneys for Plaintiffs
12
13
14                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
17   Adam Bauer, on behalf of himself and         )
     all others similarly situated,               ) Case No. 20-cv-04599-SVK
18                                                )
                      Plaintiffs,                 )
19                                                ) Notice of Voluntary Dismissal
20          vs.                                   )
                                                  )
21   LinkedIn Corporation,                        )
                                                  )
22                    Defendant.                  )
                                                  )
23
                                                  )
24                                                )
                                                  )
25                                                )
                                                  )
26
27

28

            *
                Pro hac vice to be sought.
                               Class Action Complaint - No. 20-cv-04599-SVK
                Case 5:20-cv-04599-SVK Document 15 Filed 08/06/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
 2   Plaintiff Adam Bauer hereby dismisses this action in its entirety.

 3
 4    Dated: August 6, 2020                            Respectfully submitted,
 5                                                     /s/ Brian J. Dunne
                                                       Brian J. Dunne (CA 275689)
 6                                                     bdunne@bathaeedunne.com
                                                       BATHAEE DUNNE LLP
 7
                                                       633 West Fifth Street, 26th Floor
 8                                                     Los Angeles, CA 90071
                                                       Tel: (213) 462-2772
 9
                                                       Yavar Bathaee (CA 282388)
10                                                     yavar@bathaeedunne.com
                                                       Edward M. Grauman* (NY 4196390)
11
                                                       egrauman@bathaeedunne.com
12                                                     Andrew C. Wolinsky* (NY 4892196)
                                                       awolinsky@bathaeedunne.com
13                                                     BATHAEE DUNNE LLP
                                                       445 Park Avenue, 9th Floor
14                                                     New York, NY 10022
15                                                     Tel: 332 205-7668

16                                                     Attorneys for Plaintiffs

17
18
19
20
21

22
23
24
25
26
27
28          *
                Pro hac vice to be sought.

                               Class Action Complaint - No. 20-cv-04599-SVK
                                                     1
